Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16, and 20, Examiner deems a method comprising: receiving, from a plurality of vehicles, sensor datasets generated by sensors in each of the plurality of vehicles, the sensor datasets received from vehicle network interfaces of the plurality of vehicles; generating, using the sensor datasets, a vehicle permission value for each of the plurality of vehicles, the vehicle permission value indicating a level of access to one or more blockchain tasks that request modifications to a blockchain data structure managed by blockchain peer nodes; receiving blockchain task requests to modify the blockchain data structure based on the sensor datasets, a portion of the blockchain task requests being directed to one of the blockchain peer nodes; determining a blockchain network throughput for the one of the blockchain peer nodes; sequencing the blockchain task requests sent to the one of the blockchain peer nodes to remain under the blockchain network throughput determined for the one of the blockchain peer nodes, each sequenced blockchain task request comprising the vehicle permission value for a corresponding vehicle of the plurality of vehicles; and receiving, from the one of the blockchain peer nodes, blockchain task responses recorded to the blockchain data structure indicating performance of the blockchain task requests by the one of the blockchain peer nodes to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a vehicle-level permission management method wherein vehicle sensor data is used to derive a value indicating a level 
Makmel et al. (US Patent No. 10,440,028) is deemed the closest prior art of record and teaches a distributed authorization method for devices in a connected environment (broadly including vehicles) that includes determining dynamic credibility scores for entities (Makmel Abstract; Col. 1, line 64 - Col. 2, line 34). Makmel does not, however, teach using vehicle sensor data for determining a credibility score for the vehicle, said score being used to inform a level of access to blockchain tasks managed by a blockchain network. 
Claims 2-15, and 17-19 depend from claims 1 and 16, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669